Title: From James Madison to Joseph Delaplaine, 20 March 1817
From: Madison, James
To: Delaplaine, Joseph


Dr. SirWashington Mar. 20. 1817
I have recd. yours of  with the preceding one on the same subject. I sincerely wish the success to your Biographical Undertaking which your exertions merit; both for your own sake, and for the gratification it is capable of affording to the Public. But having not yet perused the half volume I possess, I can not say more than was said in the few lines heretofore dropt you. In truth, considering the relation to the work, in which one whose life is to be included in it, may be viewed, and has already been commented on, I have concluded to wave my testimony in its behalf. Accept my friendly
James Madison
P. S. I thank you for the offer, just recd. to procure me a copy of the Portrait of Mr. Adams; but as I would prefer a likeness of him at the date of his Chief Magistracy, I suspend an acceptance of your proposal, untill I shall ascertain that my wish can not be attained.
